DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/24/2020 has been considered by the examiner.  

Drawings
The drawings are objected to because Fig. 2 identifies a region “10” that appears to include a middle portion of the sensor element, which is also identified as “10”. It is unclear what the bracket “10” is pointing out and if this region is only a part of the sensor element 10 or if the bracket is suggesting that 1/2/3 all make up the sensor element 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Objections
Claims 5-8 are objected to because of the following informalities: Claims 5-8 each recite “an underlying layer disposed at least on two main surface of said element base”. Please amend these claims to recite “at least on two main surfaces”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ide et al. (JP 2012093330 A, machine translation).
Regarding claim 1, Ide discloses a sensor element for a gas sensor ([Para. 0001]) comprising:
an element base being a ceramic structure including a sensing part to sense a gas component to be measured (element main body 10 includes sensor element 1 includes an oxygen conductive solid electrolyte 11, measurement electrode 12 and reference electrode 13 that make up a “sensing part” that senses the target gas component wherein the sensor element is made up of a ceramic including, for example, zirconia [Paras. 0041-0043; Fig. 1]); and
a leading-end protective layer being a porous layer disposed around an outer periphery of said element base in a predetermined range from an end portion of said element base on a side of said sensing part (a surface protective layer 3 and porous protective layer 2 make up a “leading-end protective layer” that is disposed around the outer periphery of the main body 10 at a predetermined range [Para. 0042; Figs. 1, 3-4, 8-12]), wherein
a near-surface portion of said leading-end protective layer near a surface thereof has a porosity of 15% to 30%, and has a value of surface roughness Ra of 3 μm to 35 μm (the surface protective layer 3 “near surface portion” is located at the surface of the protective layers 2/3 and has a porosity of 10-50% [Paras. 0031, 0050, 0083; Table 2; Note: according to Para. 0083 the porosity of the surface protective layer is shown in Table 2 and includes samples B1, B3, B5, and B7 with a porosity of 20%]), and has a value of surface roughness Ra of 3 μm to 35 μm (the surface protective layer 3 has a surface roughness Ra of 3.0 μm or less [Paras. 0023, 0050, 0070]).
Regarding claim 2, Ide further discloses wherein said near-surface portion covers an inner portion of said leading-end protective layer having a porosity of 30 to 90% and having lower thermal conductivity than said near-surface portion (porous protective layer 2 is an “inner portion” of the protective layers 2/3 and has a porosity of 50-90% and given the larger porosity would have a lower thermal conductivity than the surface protective layer 3 [Paras. 0031, 0083; Table 2; Note: according to Para. 0083 the porosity of the porous protective layer 2 is 80%]).
Regarding claim 3, Ide discloses a sensor element for a gas sensor ([Para. 0001]) comprising:
an element base being a ceramic structure including a sensing part to sense a gas component to be measured (element main body 10 includes sensor element 1 includes an oxygen conductive solid electrolyte 11, measurement electrode 12 and reference electrode 13 that make up a “sensing part” that 
a leading-end protective layer being a porous layer disposed around an outer periphery of said element base in a predetermined range from an end portion of said element base on a side of said sensing part (a surface protective layer 3 and porous protective layer 2 make up a “leading-end protective layer” that is disposed around the outer periphery of the main body 10 at a predetermined range [Para. 0042; Figs. 1, 3-4, 8-12]), wherein
said leading-end protective layer includes, at an outermost periphery thereof, an outer leading-end protective layer having a porosity of 15% to 30% and having a value of surface roughness Ra of 3 μm to 35 μm (the surface protective layer 3 “outer leading-end protective layer” is located at the surface of the protective layers 2/3 and has a porosity of 10-50% [Paras. 0031, 0050, 0083; Table 2; Note: according to Para. 0083 the porosity of the surface protective layer is shown in Table 2 and includes samples B1, B3, B5, and B7 with a porosity of 20%]), and has a value of surface roughness Ra of 3 μm to 35 μm (the surface protective layer 3 has a surface roughness Ra of 3.0 μm or less [Paras. 0023, 0050, 0070]).
Regarding claim 4, Ide further discloses wherein said leading-end protective layer further includes, inside said outer leading-end protective layer, an inner leading-end protective layer having a porosity of 30 to 90% and having lower thermal conductivity than said outer leading-end protective layer (porous protective layer 2 is an “inner leading-end protective layer” that is inside of the surface protective layer 3 “outer 
Regarding claims 5-8, Ide discloses the limitations of claims 1-4 as discussed previously. Ide further teaches an underlying layer disposed at least on two main surfaces of said element base, wherein said leading-end protective layer is disposed to cover said end portion and four surface sides of said element base including said two main surfaces on which said underlying layer is disposed (shielding layer 15/19 and substrate 17 make up two underlying layers that are disposed on the top and bottom main surface of the base element 10 wherein the protective layer 2/3 is disposed to cover the top, bottom, and sides of the element base 10 [Paras. 0045-0046, 0078; Figs. 1 and 8]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ito et al. (US 20170343505 A1) and Otsuka et al. (US 20140291150 A1) disclose a sensor element with an inner and outer trap layer having porosities that overlap with the instantly claimed ranges. Ishikawa et al. (US 20150060274 A1) disclose an underlying sprayed layer that is disposed under the inner and outer protective layers. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795